DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, independent claims 1, 9, and 17 citing, “determining presence and drilling paths to natural resources using the profile.” However, it is not clearly pointed out how to determining presence and drilling paths to natural resources using the profile because the Specification only discloses,

“[0002] Seismic exploration detects and processes seismic data representing acoustic waves emerging from an underground geophysical structure (which may be beneath the water bottom) to generate a profile (image) of an explored underground geophysical structure. This profile may be used to assess the likelihood that oil and gas or other natural resources are present in the structure, and further to determine drilling paths, risks, presence of aquifers, etc. Various property values such as the wave-propagation velocity inside the structure may be obtained from the seismic data via analytic inversion methods.” – (Specification, page 1, para. [0002])    

Thus, nowhere in the Specification discloses how to determining presence and drilling paths to natural resources using the profile.    

Dependent claims 2, 4-8, 10, 12-16, 18-22 are rejected based upon rejected independent claims 1, 9, and 17, respectively.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-10, and 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For instance, independent claims 1, 9, and 17 citing, “determining presence and drilling paths to natural resources using the profile.” However, the Specification only discloses,
“[0002] Seismic exploration detects and processes seismic data representing acoustic waves emerging from an underground geophysical structure (which may be beneath the water bottom) to generate a profile (image) of an explored underground geophysical structure. This profile may be used to assess the likelihood that oil and gas or other natural resources are present in the structure, and further to determine drilling paths, risks, presence of aquifers, etc. Various property values such as the wave-propagation velocity inside the structure may be obtained from the seismic data via analytic inversion methods.” – (Specification, page 1, para. [0002])    

Thus, nowhere in the Specification discloses how to determining presence and drilling paths to natural resources using the profile.    

Dependent claims 2, 4-8, 10, 12-16, 18-22 are rejected based upon rejected independent claims 1, 9, and 17, respectively. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-10, and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
“A method for estimating property values inside an explored underground structure, the method comprising:
generating a training dataset representing survey data acquired over the explored underground structure, wherein the training dataset is generated by subsampling the survey data;
obtaining labels corresponding to the training dataset via a surface wave analytic inversion;
generating a deep neural network, DNN, model using the training dataset and the labels; and
predicting property values corresponding to the survey data using the DNN model yielding a profile of the explored underground structure; and

determining presence and drilling paths to natural resources using the profile.”

The limitation of generating a training dataset, obtaining labels, generating a deep neural network, and predicting property values, , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mathematical relationship/calculations, then it falls within the “Mathematical Concepts” grouping of abstract idea; for instance, dependent claim 2 reciting an equation.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the underlined steps above recited at a high level of generality, e.g., using a generic computer performing generic computer functions of generating, obtaining, generating, and predicting such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component, and does not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because “determining presence and drilling paths to natural resources using the profile”, which is insignificant post extra-solution activity (as disclosed in Alyousuf et al. reference hereinbelow), which is well-understood, routine, and conventional activity known in the industry.  Hence, the claim is not patent eligible.

Likewise, independent claims 9 and 17 are directed to an apparatus and a non-transitory computer readable storing medium, respectively, being used to perform the method as cited in claim 1.  Accordingly, the claims recite an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “determining presence and drilling paths to natural resources using the profile”, which is insignificant post extra-solution activity (as disclosed in Alyousuf et al. reference hereinbelow), which is well-understood, routine, and conventional activity known in the industry.  Hence, the claims are not patent eligible.

Dependent claims 2-8, 10-16, and 18-20 are directed to variable parameters/equation for mathematical calculations, which do not result in the claims as a whole amounting to significantly more than the judicial exception.

Claims 1-2, 4-10, and 12-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Near-Surface Velocity Analysis for Single Sensor Data: An Integrated Workflow Using Surface Waves, AI and Structure-Regularized Inversion”, Alyousuf et al. (referred hereafter Alyousuf et al.).
Referring to claim 1, Alyousuf et al. disclose a method for estimating property values inside an explored underground structure (Summary, Figure 6), the method comprising:
generating a training dataset representing survey data acquired over the explored underground structure (Figure 2; page 2343, Deep Learning Neural Network for Picking Dispersion Curves section), wherein the training dataset is generated by subsampling the survey data (Figure 3; page 2343, Deep Learning Neural Network for Picking Dispersion Curves section);
obtaining labels (e.g., “At each shot position a 1D S-velocity function was derived through inversion of the automatically picked surface wave dispersion curves using a NLCG inversion algorithm (Figure 6c).”) corresponding to the training dataset via a surface wave analytic inversion (page 2344, Velocity Modeling: 2nd – 3rd para.; Figure 6);
generating a deep neural network, DNN, model using the training dataset and the labels (page 2343, Deep Learning Neural Network for Picking Dispersion Curves section, Figure 2; pages 2344-2345, Velocity Modeling section, Figure 6); 
predicting property values (e.g., shear wave velocity (Vs) – Figure 6(c)) corresponding to the survey data using the DNN model yielding a profile (e.g., image) of the explored underground structure (page 2343, Deep Learning Neural Network for Picking Dispersion Curves section, Figure 2; pages 2344-2345, Velocity Modeling section, Figure 6); and
determining a presence and drilling paths to natural resources using the profile (e.g., “Near-surface corrections in seismic data processing are essential to avoid false structures in the final sub-surface image…. In this context we introduce a new automatic approach for picking surface wave dispersion curves based on a deep learning algorithm. The robustness and effectiveness of this method are proven on a field data application in Saudi Arabia. - Abstract; page 2343, Deep Learning Neural Network for Picking Dispersion Curves section; pages 2344-2345, Velocity Modeling section; page 2345, Conclusion section; Figures 1 & 3-4). 
As to claim 9, Alyousuf et al. disclose a seismic data processing apparatus (Summary; Figure 1), comprising:
an interface configured to receive survey data acquired over an explored underground structure (Figure 1; pagse 2342-2343, Introduction section); and
a data processing module connected to the interface and configured
to generate a training dataset representing survey data acquired over the explored underground structure (Figure 2; page 2343, Deep Learning Neural Network for Picking Dispersion Curves section), wherein the training dataset is generated by subsampling the survey data (Figure 3; page 2343, Deep Learning Neural Network for Picking Dispersion Curves section);
to obtain labels (e.g., “At each shot position a 1D S-velocity function was derived through inversion of the automatically picked surface wave dispersion curves using a NLCG inversion algorithm (Figure 6c).”) corresponding to the training dataset via a surface wave analytic inversion (page 2344, Velocity Modeling: 2nd – 3rd para.; Figure 6);
to generate a deep neural network, DNN, model using the training dataset and the labels (page 2343, Deep Learning Neural Network for Picking Dispersion Curves section, Figure 2; pages 2344-2345, Velocity Modeling section, Figure 6); 
to predict property values (e.g., shear wave velocity (Vs) – Figure 6(c)) corresponding to the survey data using the DNN model yielding a profile (e.g., image) of the explored underground structure (page 2343, Deep Learning Neural Network for Picking Dispersion Curves section, Figure 2; pages 2344-2345, Velocity Modeling section, Figure 6); and
to determine a presence and drilling paths to natural resources using the profile (e.g., “Near-surface corrections in seismic data processing are essential to avoid false structures in the final sub-surface image…. In this context we introduce a new automatic approach for picking surface wave dispersion curves based on a deep learning algorithm. The robustness and effectiveness of this method are proven on a field data application in Saudi Arabia. - Abstract; page 2343, Deep Learning Neural Network for Picking Dispersion Curves section; pages 2344-2345, Velocity Modeling section; page 2345, Conclusion section; Figures 1 & 3-4). 
Referring to claim 17, Alyousuf et al. disclose a computer readable storing medium storing executable codes which, when executed by a computer make the computer perform a method for determining property values inside an explored underground structure (Summary; Figure 1), the method comprising:
generating a training dataset representing survey data acquired over the explored underground structure (Figure 2; page 2343, Deep Learning Neural Network for Picking Dispersion Curves section), wherein the training dataset is generated by subsampling the survey data (Figure 3; page 2343, Deep Learning Neural Network for Picking Dispersion Curves section);
obtaining labels (e.g., “At each shot position a 1D S-velocity function was derived through inversion of the automatically picked surface wave dispersion curves using a NLCG inversion algorithm (Figure 6c).”) corresponding to the training dataset via a surface wave analytic inversion (page 2344, Velocity Modeling: 2nd – 3rd para.; Figure 6);
generating a deep neural network, DNN, model using the training dataset and the labels (page 2343, Deep Learning Neural Network for Picking Dispersion Curves section, Figure 2; pages 2344-2345, Velocity Modeling section, Figure 6); and
predicting property values (e.g., shear wave velocity (Vs) – Figure 6(c)) corresponding to the survey data using the DNN model yielding a profile (e.g., image) of the explored underground structure (page 2343, Deep Learning Neural Network for Picking Dispersion Curves section, Figure 2; pages 2344-2345, Velocity Modeling section, Figure 6); and
determining a presence and drilling paths to natural resources using the profile (e.g., “Near-surface corrections in seismic data processing are essential to avoid false structures in the final sub-surface image…. In this context we introduce a new automatic approach for picking surface wave dispersion curves based on a deep learning algorithm. The robustness and effectiveness of this method are proven on a field data application in Saudi Arabia. - Abstract; page 2343, Deep Learning Neural Network for Picking Dispersion Curves section; pages 2344-2345, Velocity Modeling section; page 2345, Conclusion section; Figures 1 & 3-4). 
As to claims 2, 10, and 18, Alyousuf et al. disclose a method/apparatus/non-transitory computer readable storing medium for estimating property values inside an explored underground structure (Summary; Figure 1), wherein the labels are dispersion curves d and the DNN model 
    PNG
    media_image1.png
    31
    31
    media_image1.png
    Greyscale
 minimizes a loss function 
    PNG
    media_image2.png
    35
    174
    media_image2.png
    Greyscale
, where g is non-linear (e.g., “The S-wave velocity model is used as reference model to constrain, through cross-gradients, inversion of the P-wave travel-times. In our strategy, we allow the minimization of the structure objective function until the data misfit starts to increase. Then we remove the cross-gradient constraint to continue the iterations using standard tomography (Figure 5).” - page 2344, Velocity Modeling: 1st – 3rd para.; Figures 3 & 5). 

Referring to claim 19, Alyousuf et al. disclose a non-transitory computer readable storing medium for estimating property values inside an explored underground structure (Summary; Figure 1), wherein the training dataset is generated by subsampling the survey data regularly (e.g., “First we train the encoders individually in an unsupervised fashion. Then we join the layers together to form a deep network and we train the softmax layer in a supervised fashion. Network training requires an accurate preparation of the training dataset and of the desired output.” - page 2343, Deep Learning Neural Network for Picking Dispersion Curves section, Figure 2), based on a spatial grid (e.g., spatial sampling/spatial grouping – Figures 4 & 6/e.g., “Automatic first break picking was performed on the raw shot gathers totaling more than 700 million picks that were sorted in CMP-offset domain with 250 m XY and 100 m offset bin sizes (pQC method). Travel-time outliers were automatically removed through the calculation of statistics such as mean and standard deviation. pQC refraction analysis is based on the assumption that a common refraction point exists for a specific source-receiver offset when considering a 1D velocity function. The P-velocity model was obtained through a 1D slope-intercept technique from the mean travel time distribution in the CMP-offset gather.” – Velocity Modeling: 1st para.). 
As to claims 4 and 12, Alyousuf et al. disclose a method/apparatus for estimating property values inside an explored underground structure (Summary; Figure 1), wherein the survey data is regularly subsampled based on a spatial grid (e.g., spatial sampling/spatial grouping – Figures 4 & 6/e.g., “Automatic first break picking was performed on the raw shot gathers totaling more than 700 million picks that were sorted in CMP-offset domain with 250 m XY and 100 m offset bin sizes (pQC method). Travel-time outliers were automatically removed through the calculation of statistics such as mean and standard deviation. pQC refraction analysis is based on the assumption that a common refraction point exists for a specific source-receiver offset when considering a 1D velocity function. The P-velocity model was obtained through a 1D slope-intercept technique from the mean travel time distribution in the CMP-offset gather.” – Velocity Modeling: 1st para.) to generate the training dataset (page 2343, Deep Learning Neural Network for Picking Dispersion Curves section; Figure 3; pages 2344-2345, Velocity Modeling section; page 2345, Conclusion section). 
Referring to claims 5 and 13, Alyousuf et al. disclose a method/apparatus for estimating property values inside an explored underground structure (Summary; Figure 1), wherein the survey data is subsampled taking into consideration geological features of the explored underground structure (e.g., “Near-surface corrections in seismic data processing are essential to avoid false structures in the final sub-surface image…. In this context we introduce a new automatic approach for picking surface wave dispersion curves based on a deep learning algorithm. The robustness and effectiveness of this method are proven on a field data application in Saudi Arabia. - Abstract; page 2343, Deep Learning Neural Network for Picking Dispersion Curves section; pages 2344-2345, Velocity Modeling section; page 2345, Conclusion section; Figures 1, 3-4 & 6). 
As to claims 6 and 14, Alyousuf et al. disclose a method/apparatus for estimating property values inside an explored underground structure (Summary; Figure 1), wherein the survey data is grouped in N classes based on the geological features, and the training dataset includes M samples for each of the N classes (e.g., “First we train the encoders individually in an unsupervised fashion. Then we join the layers together to form a deep network and we train the softmax layer in a supervised fashion. Network training requires an accurate preparation of the training dataset and of the desired output.” - page 2343, Deep Learning Neural Network for Picking Dispersion Curves section, Figures 2-3). 
Referring to claims 7 and 15, Alyousuf et al. disclose a method/apparatus for estimating property values inside an explored underground structure (Summary; Figure 1), wherein the surface wave analytic inversion includes a stochastic optimization (e.g., “The S-wave velocity model is used as reference model to constrain, through cross-gradients, inversion of the P-wave travel-times. In our strategy, we allow the minimization of the structure objective function until the data misfit starts to increase. Then we remove the cross-gradient constraint to continue the iterations using standard tomography (Figure 5).” - page 2344, Velocity Modeling: 1st – 3rd para.; Figure 5). 
As to claims 8, 16, and 20, Alyousuf et al. disclose a method/apparatus/non-transitory computer readable storing medium for estimating property values inside an explored underground structure (Summary; Figure 1), wherein the property values are shear-wave velocity values and the analytic inversion is a surface wave inversion yielding one-dimensional shear-wave velocity curves (e.g., 1D S-velocity function - pages 2344-2345, Velocity Modeling section). 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alyousuf et al. as applied to claims 1 and 9 above, respectively, and further in view of “Advancing Imaging and Inversion for Oil Production Estimates in Unconventional Resource Plays”, Johnson et al. (referred hereafter Johnson et al.).

Regarding claims 21 and 22, Alyousuf et al. do not expressively disclose:

the property values are predicted throughout the explored underground structure using the DNN model represent one of density and acoustic/elastic impedance.

Johnson et al., in a same field of endeavor, disclose that it is known in the art to provide:
the property values are predicted throughout the explored underground structure using DNN model represent one of density and acoustic/elastic impedance (pages 3160-3161, Simultaneous Azimuthal Amplitude Variation with Angle Elastic Inversion (AVOAZ) section; page 3161, Oil Production Estimations Using Neural Network Inversion of Volumetric Seismic Attributes in Geocellular Model Space section; pages 3161-3162, Using Neural Networks to predict Oil Production from Advanced Imaging Seismic Attributes section; page 3162, Conclusions section; Figures 4-7(a) & 7(b)).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Johnson et al. into Alyousuf et al. reference for advanced imaging of surface wave to examine correlations between inverted seismic attributes such as density and acoustic impedance and general production figures.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Johnson et al..
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Alyousuf et al. and Johnson et al. to obtain the invention as specified in claims 21-22.
Response to Arguments
8.	Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 
	In regard claims 1-2, 4-10, and 12-22 are rejected under 35 U.S.C. 101, Examiner’s position stands as described above for the amended claims.

In regard claims 1-2, 4-10, and 12-20 rejected under 35 U.S.C. 102(a)(1) over Alyousuf et al., Applicant argues:

    PNG
    media_image3.png
    87
    576
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    776
    710
    media_image4.png
    Greyscale

Examiner’s response:
First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).   

Second, Alyousuf et al. disclose:


    PNG
    media_image5.png
    440
    1079
    media_image5.png
    Greyscale

Thus, unlike to Applicant’s arguments, Alyousuf et al. disclose generating “the training dataset is generated by subsampling the survey data” such as “Example of a subset of the training dataset used comprising (a) input data, and (b) the desired normalized output”. 

Applicant also argues:

    PNG
    media_image6.png
    80
    628
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    739
    703
    media_image7.png
    Greyscale


Examiner’s response:

The Specification discloses:
“[0025] Method 100 then includes obtaining labels corresponding to the training dataset via an analytic inversion at 120 and generating a deep neural network (DNN) model using the training dataset and the labels. The term “label” is used for the output of the analytic inversion (e.g., a set of one-dimensional, 1D, shear-wave velocity curves). However, a label can be any set of property values, such as velocity, density, acoustic/elastic impedance and other lithology values.” (Specification, page 8, para. [0025])
Hence, The Specification defines a label as underlined above, e.g., a set of 1D, shear-wave velocity curves, or velocity.
Alyousuf et al. disclose:
“At each shot position a 1D S-velocity function was derived through inversion of the automatically picked surface wave dispersion curves using a NLCG inversion algorithm (Figure 6c).” - (page 2344, Velocity Modeling: 2nd – 3rd para.; Figures 3 & 6)
Therefore, unlike to Applicant arguments, Alyousuf et al. disclose “obtaining labels corresponding to the training dataset via a surface wave analytic inversion” as underlined above.
Applicant further argues:

    PNG
    media_image8.png
    117
    615
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    225
    668
    media_image9.png
    Greyscale

Examiner’s response:
The Specification discloses:
“Various property values such as the wave-propagation velocity inside the structure may be obtained from the seismic data via analytic inversion methods.” – (Specification, page 1, para. 0002])
Hence, the Specification defines property values such as wave-propagation velocity inside the structure.
Alyousuf et al. disclose:
“In this approach, we make use of a neural network with multiple hidden layers to pick fundamental modes in the phase velocity spectrum. Different network components have been used: two encoders each with a saturating linear transfer function and with 25 and 20 artificial neurons, respectively; one softmax layer (Bengio, 2009) made of 201 neurons (Figure 2). First we train the encoders individually in an unsupervised fashion. Then we join the layers together to form a deep network and we train the softmax layer in a supervised fashion. Network training
requires an accurate preparation of the training dataset and of the desired output. Figure 3 shows an example of training data for our specific problem, a collection of phase velocity vs. frequency images stacked side by side. The desired output has the same image size with zeros everywhere and ones representing the desired dispersion curve picks. The neural network workflow was trained on 1500 gathers and validated on several 100 gathers. Finally, the automated picking was applied to roughly 50,000 gathers. The resulting dispersion curves show high spatial correlation and are geologically consistent (Figure 4) with high sensitivity to the low velocity wadi (valley) crossing the survey area.”  

(Alyousuf et al., page 2343, Deep Learning Neural Network for Picking Dispersion Curves section)

	Therefore, unlike to Applicant’s arguments, Alyousuf et al. disclose “predicting property values corresponding to the survey data using the DNN model to locate natural resources inside the explored subsurface formation as underlined above.

	Application furthermore argues:
	
    PNG
    media_image10.png
    373
    690
    media_image10.png
    Greyscale

	Examiner’s response:
	The Specification discloses:
	“[0041] Both the analytic SWI and hybrid-ML approach have been applied to a land seismic dataset acquired using dynamite sources. Source and receiver stations were spaced 16 meters along their respective lines. The source lines were 192 m apart, whereas receiver lines were 160 m apart. The traces were therefore binned in an 8×8 meter common-mid-point (CMP) grid, yielding approximately 550,000 CMP locations.” – (Specification, page 11, para. [0038])
	
	Alyousuf et al. disclose:
	“Automatic first break picking was performed on the raw shot gathers totaling more than 700 million picks that were sorted in CMP-offset domain with 250 m XY and 100 m offset bin sizes (pQC method). Travel-time outliers were automatically removed through the calculation of statistics such as mean and standard deviation. pQC refraction analysis is based on the assumption that a common refraction point exists for a specific source-receiver offset when considering a 1D velocity function. The P-velocity model was obtained through a 1D slope-intercept technique from the mean travel time distribution in the CMP-offset gather.” – Velocity Modeling: 1st para.)

“In this approach, we make use of a neural network with multiple hidden layers to pick fundamental modes in the phase velocity spectrum. Different network components have been used: two encoders each with a saturating linear transfer function and with 25 and 20 artificial neurons, respectively; one softmax layer (Bengio, 2009) made of 201 neurons (Figure 2). First we train the encoders individually in an unsupervised fashion. Then we join the layers together to form a deep network and we train the softmax layer in a supervised fashion. Network training
requires an accurate preparation of the training dataset and of the desired output. Figure 3 shows an example of training data for our specific problem, a collection of phase velocity vs. frequency images stacked side by side. The desired output has the same image size with zeros everywhere and ones representing the desired dispersion curve picks. The neural network workflow was trained on 1500 gathers and validated on several 100 gathers. Finally, the automated picking was applied to roughly 50,000 gathers. The resulting dispersion curves show high spatial correlation and are geologically consistent (Figure 4) with high sensitivity to the low velocity wadi (valley) crossing the survey area.”  

(Alyousuf et al., page 2343, Deep Learning Neural Network for Picking Dispersion Curves section)

“Seismic first break travel-time data is inverted using a structure-regularized approach using cross-gradients and an S-velocity model from surface wave inversion. Dispersion curves are automatically picked using a deep learning algorithm. The noisy single sensor data are improved by the automatic rejection of outliers through the pQC approach that also retrieves a robust initial P-velocity model. The detailed workflow is repeatable and can be standardized for the analysis of dense spatially sampled and low signal-to-noise single sensor seismic data.”

(Alyousuf et al., page 2345, Conclusions section)
Therefore, unlike to Applicant’s arguments, Alyousuf et al. disclose “the survey data is regularly subsampled based on a spatial grid to generate the training dataset” as underlined above.

Lastly, Applicant argues:


    PNG
    media_image11.png
    276
    683
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    202
    678
    media_image12.png
    Greyscale

	Examiner’s response:	
	Johnson et al. disclose:
	
	
    PNG
    media_image13.png
    508
    539
    media_image13.png
    Greyscale

	
    PNG
    media_image14.png
    384
    530
    media_image14.png
    Greyscale


	
    PNG
    media_image15.png
    522
    1082
    media_image15.png
    Greyscale

	
	“A derived attribute (slow/fast shear impedance ratio) highlights anisotropic intervals and layers that are shown to have a high correlation to measured borehole anisotropy, as does the inversion derived fast shear azimuth estimate. The slow/fast shear impedance ratio also shows a reasonably good correlation with the known production data in the area (Figure 5). Use of 3D visualization and implementation of an arbitrary cutoff of slow/fast shear ratio e.g. < 0.85, can
be used to map the spatial extent and geometries associated with the most anisotropic regions between interpreted Upper and Lower Bakken surfaces.”
	
	(Johnson et al., page 3161, 1st col., 1st para.)
	
	“Once the procedure has been established to create the seismic attributes, normalized oil production and borehole radius properties in the geocellular model, a workflow can be easily created to vary the cell size and borehole radius for sensitivity analysis. By leveraging parallelization of processing cores, the geocellular inputs for over a hundred different ANN tests can be generated overnight. After the models are generated, each neural network is parameterized, and the correlation values (between the training data and the seismic attributes) for each ANN are collected and tabulated. The results of this testing showed that varying the cell dimensions in the geocellular grid from 110×110×8 feet (the original seismic resolution) to 550×550×32 feet (100 times the seismic resolution) had little impact on the ANN correlation coefficients. However, the ANN correlation coefficients for the fracture radius showed variation when tested over a range of 200-900 feet. The overall correlation reached a maximum at a
radius of 500 feet.”

	(Johnson et al., page 3162, Automated Workflows to Determine Optimal Cell Size and Fracture Radius section)

	“We defined a methodology for advanced imaging of 3D surface seismic data and have shown the importance of performing this step prior to inversion processes that use prestack traveltime and amplitude information. We also showed how these two inversion processes are complementary and provide important information about the rock properties within a Bakken shale unconventional resource play. We then used neural networks to examine correlations between inverted seismic attributes and general production figures from existing lateral wells and define the relationships between the two. When properly sampled and passed through sensitivity analysis, the inverted seismic attributes are a powerful predictor of future well performance and can be used in the planning and execution of the continuing infill well program.”

	(Johnson et al., page 3162, Conclusions section)
	
	Thus, unlike to Applicant’s arguments, Johnson et al. disclose “the property values predicted throughout the explored underground structure using the DNN model represent one of density and acoustic/elastic impedance as underlined above and in Figures 4-7(a) & 7(b).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN M LE/            Primary Examiner, Art Unit 2864